  Case: 4:20-cv-01635-MTS Doc. #: 15 Filed: 04/09/21 Page: 1 of 1 PageID #: 48




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                     )
                                                 )
                Plaintiff,                       )
                                                 )
          v.                                     )         No. 4:20 CV 1635 MTS
                                                 )
 CORIZON HEALTH CARE, et al.,                    )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s second motion to proceed in forma pauperis

on appeal. Doc. [14]. When the Court dismissed this action, it certified in writing that an appeal

would not be taken in good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis on

appeal, Doc. [14] is DENIED.

       Dated this 9th day of April, 2021.




                                                MATTHEW T. SCHELP
                                                UNITED STATES DISTRICT JUDGE
